          Case
AO 106 (Rev. 04/10) 2:18-mj-02722-DUTY
                    Application for a Search Warrant    Document 1 Filed 10/15/18 Page 1 of 29 Page ID #:1


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                          Central District
                                                       __________  Districtofof
                                                                              California
                                                                                __________

             In the Matter of the Search of                             )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )           Case No. 2:18-MJ-2722
   The residence located at 16208 Cornuta Avenue,                       )
     Apartment #19, Bellflower, California, 90706                       )
                                                                        )

                                            APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
                                                    See Attachment A-1.


located in the              Central               District of               California                   , there is now concealed (identify the
person or describe the property to be seized):
                                                    See Attachment B.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ’ evidence of a crime;
               ’ contraband, fruits of crime, or other items illegally possessed;
                 ’ property designed for use, intended for use, or used in committing a crime;
                 ’ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                           Offense Description
        See Attachment B



          The application is based on these facts:
                                                           See affidavit.


          ’ Continued on the attached sheet.
          ’ Delayed notice of        days (give exact ending date if more than 30 days:                                                    ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                        Applicant’s signature

                                                                                   James Rubstello, Special Agent, U.S. Army Criminal Investigation Command

                                                                                                       Printed name and title

Sworn to before me and signed in my presence.

Date:
                                                                                                          Judge’s signature

City and state: Los Angeles, California                                            Hon. Rozella A. Oliver, U.S. Magistrate Judge
                                                                                                       Printed name and title
         Print                       Save As...                      Attach                                                                      Reset
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 2 of 29 Page ID #:2



                            ATTACHMENT A-1

PREMISES TO BE SEARCHED

     The residence located at 16208 Cornuta Avenue, Apartment

#19, Bellflower, California, 90706, to include the residence,

surrounding curtilage, and any storage facilities found upon the

property.    The residence is located within an apartment complex

located on Cornuta Avenue between Alondra Boulevard and Flora

Vista Street in Bellflower, California.       Apartment #19 is on the

second floor of the northernmost row of apartments in the

complex.    The exterior staircase leading to the door of

Apartment #19 is south facing.      Apartment #19 also has a small

balcony on the south side of the unit, facing a small courtyard.

The balcony is covered by the roofline and is open-air, but has

no access from the ground level.
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 3 of 29 Page ID #:3



                              ATTACHMENT B

I. ITEMS TO BE SEIZED
     1.    The items to be seized are the fruits,

instrumentalities, and evidence of violations of 18 U.S.C.

§ 371: Conspiracy, 18 U.S.C. § 875(d): Transmitting Threatening

Communications with Intent to Extort, 18 U.S.C. § 1951(a):

Extortion Affecting Interstate Commerce, and 18 U.S.C. §

1952(a)(3): Use of an Interstate Facility to Facilitate Unlawful

Activity (the “SUBJECT OFFENSES”), namely:

          a.    Documents and records reflecting the identity of,

contact information for, communications with, or times, dates or

locations of meetings with co-conspirators or victims, including

calendars, address books, telephone or other contact lists, hard

copy correspondence, notes, emails, text messages, social media

messages, communications on messaging applications, photographs,

and videos (including items stored on digital devices).

          b.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show address book information, including all stored or saved

telephone numbers.

          c.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show call log information, including all telephone numbers

dialed from the any digital devices and all telephone numbers

accessed through any push-to-talk functions, as well as all

received or missed incoming calls.

          d.    Documents and records reflecting the identity of,


                                   iii
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 4 of 29 Page ID #:4



contact information for, communications with, or times, dates or

locations of meetings with co-conspirators, including calendars,

address books, telephone or other contact lists, hard copy

correspondence, notes, emails, text messages, social media

messages, communications on messaging applications, photographs,

and videos (including items stored on digital devices).

          e.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show SMS text, email communications or other text or written

communications sent to or received from any digital device.

          f.    Records, documents, programs, applications, or

materials showing payment, receipt, concealment, transfer, or

movement of money generated from the SUBJECT OFFENSES, including

documents written in vague or coded language, and including bank

account records, wire transfer records, bank statements, pay-owe

sheets, receipts, safe deposit box keys and records, money

containers, financial records, and notes.

          g.    Audio recordings, pictures, video recordings, or

still captured images relating to the transfer or laundering of

the proceeds of the SUBJECT OFFENSES.

          h.    Contents of any calendar or date book.

          i.    Global Positioning System (“GPS”) coordinates and

other information or records identifying travel routes,

destinations, origination points, and other locations.

          j.    Any indicia of occupancy, residency, or ownership

of the SUBJECT RESIDENCE and any containers or digital devices

found therein, including, forms of personal identification,


                                   iv
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 5 of 29 Page ID #:5



immigration records, records relating to utility bills,

telephone bills, loan payment receipts, rent receipts, trust

deeds, lease or rental agreements, escrow documents, keys,

letters, mail, cancelled mail envelopes, personal belongings,

and personal photographs.

          k.    Records, documents, programs, applications, or

materials showing payment, receipt, concealment, transfer, or

movement of money generated from online extortion, including

documents written in vague or coded language, and including bank

account records, wire transfer records, bank statements, pay-owe

sheets, receipts, safe deposit box keys and records, money

containers, financial records, and notes.

          l.    Audio recordings, pictures, video recordings, or

still captured images relating to online extortion and the

collection, transfer or laundering of the proceeds of the

SUBJECT OFFENSES.

          m.    Any indicia of occupancy, residency, or ownership

of any other premises or locations used to facilitate the

SUBJECT OFFENSES, including forms of personal identification,

immigration records, records relating to utility bills,

telephone bills, loan payment receipts, rent receipts, trust

deeds, lease or rental agreements, addressed envelopes, escrow

documents, keys, letters, mail, canceled mail envelopes,

personal belongings, and personal photographs.

          n.    Records, documents, programs, applications or

materials relating to the ownership, occupancy, or use of any

vehicle used to facilitate the SUBJECT OFFENSES and/or articles


                                    v
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 6 of 29 Page ID #:6



of personal property tending to establish the identity of

person(s) in possession or control of any vehicle used to

facilitate the SUBJECT OFFENSES, including vehicle insurance

documents, vehicle registration documents, department of motor

vehicle documents, maintenance receipts, parking tickets,

vehicle code violation tickets, purchase, lease, or rental

agreements, loan payment receipts, keys, letters, mail, personal

belongings, and personal photographs.

          o.    Records, documents, programs, applications or

materials, including bills and subscriber documents, related to

digital devices used to facilitate the SUBJECT OFFENSES.

          p.    Any digital device used to facilitate the SUBJECT

OFFENSES and forensic copies thereof.

          q.    With respect to any digital device used to

facilitate the SUBJECT OFFENSES or containing evidence falling

within the scope of the foregoing categories of items to be

seized:

                i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                ii.   evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,




                                   vi
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 7 of 29 Page ID #:7



as well as evidence of the presence or absence of security

software designed to detect malicious software;

                iii. evidence of the attachment of other devices;

                iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                v.      evidence of the times the device was used;

                vi.     passwords, encryption keys, and other access

devices that may be necessary to access the device;

                vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                viii.        records of or information about

Internet Protocol addresses used by the device;

                ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

     2.   As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

     3.   As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing


                                   vii
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 8 of 29 Page ID #:8



data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; peripheral input/output devices, such

as keyboards, printers, scanners, plotters, monitors, and drives

intended for removable media; related communications devices,

such as modems, routers, cables, and connections; storage media,

such as hard disk drives, floppy disks, memory cards, optical

disks, and magnetic tapes used to store digital data (excluding

analog tapes such as VHS); Global Positioning System (“GPS”)

devices and navigation systems; and security devices.

II.   SEARCH PROCEDURE FOR DIGITAL DEVICES
      4.   In searching digital devices or forensic copies

thereof, law enforcement personnel executing this search warrant

will employ the following procedure:

           a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or

seize and transport the device(s) to an appropriate law

enforcement laboratory or similar facility to be searched at

that location.   The search team shall complete the search as

soon as is practicable but not to exceed 120 days from the date

of execution of the warrant.      If additional time is needed, the

government may seek an extension of this time period from the

Court on or before the date by which the search was to have been

completed.


                                  viii
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 9 of 29 Page ID #:9



          b.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                i.    The search team may subject all of the data

contained in each digital device capable of containing any of

the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized.    The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

                ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

          c.    When searching a digital device pursuant to the

specific search protocols selected, the search team shall make

and retain notes regarding how the search was conducted pursuant

to the selected protocols.

          d.    If the search team, while searching a digital

device, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that device

pending further order of the Court and shall make and retain

notes detailing how the contraband or other evidence of a crime

was encountered, including how it was immediately apparent

contraband or evidence of a crime.




                                   ix
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 10 of 29 Page ID #:10



           e.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.

           f.    If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

           g.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of items to be seized, the government may retain

forensic copies of the digital device but may not access them

(after the time for searching the device has expired) absent

further court order.

           h.    The government may retain a digital device itself

until further order of the Court or one year after the

conclusion of the criminal investigation or case (whichever is

latest), only if the device is determined to be an

instrumentality of an offense under investigation or the

government, within 14 days following the time period authorized

by the Court for completing the search, obtains an order from

the Court authorizing retention of the device (or while an

application for such an order is pending).         Otherwise, the

government must return the device.

           i.    Notwithstanding the above, after the completion

of the search of the digital devices, the government shall not




                                     x
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 11 of 29 Page ID #:11



access digital data falling outside the scope of the items to be

seized absent further order of the Court.

      5.   In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:

           a.    Any digital device capable of being used to

commit, further or store evidence of the offenses listed above;

           b.    Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;

           c.    Any magnetic, electronic, or optical storage

device capable of storing digital data;

           d.    Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

           e.    Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

           f.    Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and

           g.    Any passwords, password files, test keys,

encryption codes, or other information necessary to access the

digital device or data stored on the digital device.

      6.   During the execution of this search warrant, law

enforcement personnel are authorized to 1) depress the

fingerprints and/or thumbprints of WILSON onto the fingerprint


                                    xi
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 12 of 29 Page ID #:12



sensor of the device (only when the device has such a sensor) in

order to gain access to the contents of any such device; and 2)

hold the device in front of the face of WILSON with his eyes

open to activate the facial-, iris-, and/or retina-recognition

feature of the device.

      7.   The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.




                                    xii
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 13 of 29 Page ID #:13




                                AFFIDAVIT

     I, James Rubstello, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT
     1.    This affidavit is made in support of an application for

search warrants to search the residence located at 16208 Cornuta

Avenue, Apartment #19, Bellflower, California, 90706 (the “SUBJECT

RESIDENCE”), as further described in Attachment A-1, and a 2018

Dodge Charger bearing Vehicle Identification Number

2C3CDXBG0JH197077 (the “SUBJECT VEHICLE”), as further described in

Attachment A-2.

     2.    As further described in Attachment B, the requested

search warrant seeks authorization to seize evidence, fruits, and

instrumentalities of violations of 18 U.S.C. § 371: Conspiracy,

18 U.S.C. § 875(d): Transmitting Threatening Communications with

Intent to Extort, 18 U.S.C. § 1951(a): Extortion Affecting

Interstate Commerce, and 18 U.S.C. § 1952(a)(3): Use of an

Interstate Facility to Facilitate Unlawful Activity.         Attachments

A-1, A-2, and B are incorporated by reference.

     3.    The facts set forth in this affidavit are based upon my

personal observations; my training and experience; and information

obtained from various law enforcement personnel and witnesses.

This affidavit is intended to show merely that there is sufficient

probable cause for the requested search warrants and does not

purport to set forth all of my knowledge of or investigation into

this matter.   Unless specifically indicated otherwise, all
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 14 of 29 Page ID #:14




conversations and statements described in this affidavit are

related in substance and part only.

          II. BACKGROUND OF SPECIAL AGENT JAMES RUBSTELLO
     4.   I am a Special Agent of the Computer Crime Investigative

Unit, United States Army Criminal Investigation Command

(“USACIDC”), and have been working out of the Fort Huachuca,

Arizona office since July 2016.      In addition to my training as a

criminal investigator, I am trained in computer incident response,

digital evidence acquisition, and computer forensics.         Prior to

becoming a Special Agent, I was employed as the senior digital

forensic analyst and computer incident responder for United States

Army information systems in the continental United States.          For

six years, I worked with and directly supported criminal

investigations into network-based attacks and intrusions.          I

maintain digital forensic certifications from Guidance Software

and the Global Information Assurance Certification program.

     5.   I received four months of criminal investigator training

while attending the USACIDC Special Agent Course.         I have also

received specialized training in money laundering and asset

forfeiture.   During my time as a Special Agent, I have conducted

investigations involving online extortion through digital means

and I am experienced with the actions and methods used by

criminals to facilitate online fraud.       As a Special Agent of

USACIDC, I am authorized to investigate crimes involving

violations of the Uniform Code of Military Justice, and other

applicable federal laws where there is an Army interest.


                                    2
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 15 of 29 Page ID #:15




                     III. SUMMARY OF PROBABLE CAUSE
     6.   On Nov 8, 2017, USACIDC received a complaint that M.D.,

an active duty soldier in the United States Army stationed at Fort

Riley, Kansas, transferred $23,800 to DAMAIN BERNARD WILSON

(“WILSON”) in order to prevent the public release of nude photos

and videos of M.D.    WILSON lives at the SUBJECT RESIDENCE and the

SUBJECT VEHICLE is registered to WILSON.

                   IV. STATEMENT OF PROBABLE CAUSE
     7.   Based on my review of bank records, subpoena results,

social media posts, my discussions with other law enforcement

officers and agents, as well as my own observations and knowledge

of the investigation, I am aware of the following:

     A.   Online Extortion of M.D.

     8.   Based on a review of a complaint filed by M.D. with

USACIDC, I learned the following:

          a.    On or about Oct 25, 2017, M.D. was contacted

through the MeetMe online dating application by a MeetMe user

displaying the username “Nycole C”.       “Nycole C” and M.D. began a

conversation that eventually moved to the Kik instant messaging

mobile application.    On Kik, M.D. sent “Nycole C” nude images and

videos of himself and “Nycole C” sent M.D. nude images of a female

in return.

          b.    Ultimately, M.D. told “Nycole C” that he felt

uncomfortable about the situation and asked “Nycole C” to delete
the nude images and videos.     In response, “Nycole C” stated she

would post the images and videos to social media if M.D. did not


                                    3
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 16 of 29 Page ID #:16




pay her $1000.   “Nycole C” directed M.D. to pay $1000 through the

Venmo application to Venmo username "Strictly Business

@hediedforme" and M.D. complied.

          c.     After M.D. paid $1000 through Venmo, “Nycole C”

told M.D. that she was only 15 years old.       Shortly after that

communication, a Kik user displaying the username “Donotdistrubme”

and the display name “Jeffrey Calazo” contacted M.D. via the Kik

application and claimed to be the cousin of “Nycole C”.          “Jeffrey

Calazo” threatened to tell the police that M.D. sent lude images

to an underage female unless M.D. paid him money.         Specifically,

“Jeffrey Calazo” directed M.D. to make seven money transfers

totaling $22,800 to a Navy Federal Credit Union (NFCU) account and

M.D. complied.

     B.   Further Investigation
     9.   After M.D. reported the above information to USACIDC

investigators, I sought and obtained NFCU bank statements and

learned that the NFCU account where M.D. deposited funds belonged

to WILSON.   Those NFCU statements confirmed that a total of

$22,800 traveled from M.D.’s account to WILSON’s account on seven

occasions between October 25, 2017 and November 6, 2017.

     10. M.D. told USACIDC investigators that he communicated

with “Nycole C” on phone number 562-373-4577.         The phone number

is leased to Pinger Inc., which provides internet-based voice and

text services.    I obtained account documents associated with

phone number 562-373-4577 from Pinger Inc. and learned that the

name “Damains 7” was used to register the account.


                                    4
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 17 of 29 Page ID #:17




     11. A search of law enforcement databases revealed WILSON

was interviewed by Duplin County, North Carolina’s Sheriff’s

Office on February 5, 2015 regarding his alleged involvement in

an extortion case.     Based on my review of a report filed in that

case, I learned that WILSON was suspected of controlling a Kik

account with the username “Alexis Nicole Calazo” that was used to

extort a Duplin County resident.        I obtained account documents

from MeetMe associated with the account for username “Nycole C”

and learned that the account was registered using the email

address “ncalazo@aol.com”.

     C.     Identification of SUBJECT RESIDENCE and SUBJECT VEHICLE
     12.    Based on a search of law enforcement databases, I

learned that since early 2018, WILSON has lived at the SUBJECT

RESIDENCE.    On or about September 25, 2018, I contacted the

property manager of the SUBJECT RESIDENCE who confirmed WILSON has

resided at the SUBJECT RESIDENCE for at least six months and

resides there still.

     13.    On August 22, 2018, USACIDC Special Agents conducted

surveillance of the SUBJECT RESIDENCE.        During the surveillance,

USACIDC agents observed the mailbox for the SUBJECT RESIDENCE had

the name “Wilson” printed on it.        Additionally, USACIDC agents

observed the SUBJECT VEHICLE parked in a reserved parking spot for

the SUBJECT RESIDENCE in the back of the apartment building.           That

vehicle appeared to be the same vehicle depicted recently on

publicly-available social posts made on WILSON’s social media

accounts.    On or about September 25, 2018, I queried the


                                    5
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 18 of 29 Page ID #:18




California Department of Motor Vehicle’s records and determined

that the SUBJECT VEHICLE is registered to WILSON.

 V. TRAINING AND EXPERIENCE REGARDING ONLINE FRAUD AND EXTORTION
     14.    Based on my training and experience and information

obtained from other law enforcement officers who investigate fraud

and extortion perpetrated over the internet, I know the following:

            a.   The use of digital devices is essential to the

crimes of online fraud and extortion.       As such, it is common

practice for people engaged in online fraud and extortion to

possess and use multiple digital devices at once.         Such digital

devices are often used to facilitate, conduct, and track

fraudulent transactions.     Suspects often use digital devices to

perpetrate their crimes due to the relative anonymity gained by

conducting financial transactions electronically or over the

internet.    They often employ digital devices for the purposes,

among others, of: (1) contacting potential victims; (2)

maintaining online relationships with victims; (3) keeping records

of the fraudulent schemes they use to extort victims, to include

cataloguing transfers of money from victims via wire transfer or

online money-sharing applications; (4) researching personal

information, such as social security numbers and dates of birth,

for potential victims; and (5) maintaining a catalogue of the

contacts with their victims.     It is common to find such digital

devices in fraudsters’ residences and vehicles.

            b.   People who engage in extortion and fraud often keep

physical records, such as journals and notebooks, that catalogue


                                    6
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 19 of 29 Page ID #:19




the schemes they engage in online.      These physical records serve

as a means of organizing previous contacts with victims and

maintaining a log of extortionate activity, to include money

transfers from victims into fraudsters’ bank accounts and/or their

online money-sharing application accounts.        It is common to find

such physical evidence in fraudsters’ residences and vehicles.

            c.   Individuals who participate in online fraud and

extortion schemes often have co-conspirators, and often maintain

telephone numbers, email addresses, and other contact information

and communications involving their co-conspirators in order to

conduct their business.     Oftentimes, they do so on their digital

devices.    Suspects often use their digital devices to communicate

with co-conspirators by phone, text, email, and social media,

including sending photos.

      VI.    TRAINING AND EXPERIENCE REGARDING DIGITAL DEVICES
     15.    As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing data

in digital form, including central processing units; desktop,

laptop, notebook, and tablet computers; personal digital

assistants; wireless communication devices, such as telephone

paging devices, beepers, mobile telephones, and smart phones;

digital cameras; peripheral input/output devices, such as

keyboards, printers, scanners, plotters, monitors, and drives

intended for removable media; related communications devices, such

as modems, routers, cables, and connections; storage media, such

as hard disk drives, floppy disks, memory cards, optical disks,


                                    7
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 20 of 29 Page ID #:20




and magnetic tapes used to store digital data (excluding analog

tapes such as VHS); Global Positioning System (“GPS”) devices and

navigation systems; and security devices.       Based on my knowledge,

training, and experience, as well as information related to me by

agents and others involved in the forensic examination of digital

devices, I know that data in digital form can be stored on a

variety of digital devices and that during the search of a

premises and/or vehicle it is not always possible to search

digital devices for digital data for a number of reasons,

including the following:

          a.      Searching digital devices can be a highly technical

process that requires specific expertise and specialized

equipment.   There are so many types of digital devices and

software programs in use today that it is impossible to bring to

the search site all of the necessary technical manuals and

specialized equipment necessary to conduct a thorough search.           In

addition, it may be necessary to consult with specially trained

personnel who have specific expertise in the types of digital

devices, operating systems, or software applications that are

being searched.

          b.      Digital data is particularly vulnerable to

inadvertent or intentional modification or destruction.          Searching

digital devices can require the use of precise, scientific

procedures that are designed to maintain the integrity of digital

data and to recover “hidden,” erased, compressed, encrypted, or

password-protected data.     As a result, a controlled environment,


                                    8
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 21 of 29 Page ID #:21




such as a law enforcement laboratory or similar facility, is

essential to conducting a complete and accurate analysis of data

stored on digital devices.

           c.     The volume of data stored on many digital devices

will typically be so large that it will be highly impractical to

search for data during the physical search of the premises and/or

vehicle.   A single megabyte of storage space is the equivalent of

500 double-spaced pages of text.        A single gigabyte of storage

space, or 1,000 megabytes, is the equivalent of 500,000 double-

spaced pages of text.    Storage devices capable of storing 500 or

more gigabytes are now commonplace.        Consequently, just one device

might contain the equivalent of 250 million pages of data, which,

if printed out, would completely fill three 35’ x 35’ x 10’ rooms

to the ceiling.    Further, a 500 gigabyte drive could contain as

many as approximately 450 full run movies or 450,000 songs.

           d.     Electronic files or remnants of such files can be

recovered months or even years after they have been downloaded

onto a hard drive, deleted, or viewed via the Internet.

Electronic files saved to a hard drive can be stored for years

with little or no cost.     Even when such files have been deleted,

they can be recovered months or years later using readily-

available forensics tools.     Normally, when a person deletes a file

on a computer, the data contained in the file does not actually

disappear; rather, that data remains on the hard drive until it is

overwritten by new data.     Therefore, deleted files, or remnants of

deleted files, may reside in free space or slack space, i.e.,


                                    9
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 22 of 29 Page ID #:22




space on a hard drive that is not allocated to an active file or

that is unused after a file has been allocated to a set block of

storage space, for long periods of time before they are

overwritten.   In addition, a computer’s operating system may also

keep a record of deleted data in a swap or recovery file.

Similarly, files that have been viewed on the Internet are often

automatically downloaded into a temporary directory or cache.           The

browser typically maintains a fixed amount of hard drive space

devoted to these files, and the files are only overwritten as they

are replaced with more recently downloaded or viewed content.

Thus, the ability to retrieve residue of an electronic file from a

hard drive depends less on when the file was downloaded or viewed

than on a particular user’s operating system, storage capacity,

and computer habits.    Recovery of residue of electronic files from

a hard drive requires specialized tools and a controlled

laboratory environment.     Recovery also can require substantial

time.

          e.    Although some of the records called for by this

warrant might be found in the form of user-generated documents

(such as word processing, picture, and movie files), digital

devices can contain other forms of electronic evidence as well.

In particular, records of how a digital device has been used, what

it has been used for, who has used it, and who has been

responsible for creating or maintaining records, documents,

programs, applications and materials contained on the digital

devices are, as described further in the attachments, called for


                                    10
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 23 of 29 Page ID #:23




by this warrant.     Those records will not always be found in

digital data that is neatly segregable from the hard drive image

as a whole.     Digital data on the hard drive not currently

associated with any file can provide evidence of a file that was

once on the hard drive but has since been deleted or edited, or of

a deleted portion of a file (such as a paragraph that has been

deleted from a word processing file).       Virtual memory paging

systems can leave digital data on the hard drive that show what

tasks and processes on the computer were recently used.          Web

browsers, e-mail programs, and chat programs often store

configuration data on the hard drive that can reveal information

such as online nicknames and passwords.       Operating systems can

record additional data, such as the attachment of peripherals, the

attachment of USB flash storage devices, and the times the

computer was in use.     Computer file systems can record data about

the dates files were created and the sequence in which they were

created.   This data can be evidence of a crime, indicate the

identity of the user of the digital device, or point toward the

existence of evidence in other locations.       Recovery of this data

requires specialized tools and a controlled laboratory

environment, and also can require substantial time.

           f.     Further, evidence of how a digital device has been

used, what it has been used for, and who has used it, may be the

absence of particular data on a digital device.        For example, to

rebut a claim that the owner of a digital device was not

responsible for a particular use because the device was being


                                    11
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 24 of 29 Page ID #:24




controlled remotely by malicious software, it may be necessary to

show that malicious software that allows someone else to control

the digital device remotely is not present on the digital device.

Evidence of the absence of particular data on a digital device is

not segregable from the digital device.       Analysis of the digital

device as a whole to demonstrate the absence of particular data

requires specialized tools and a controlled laboratory

environment, and can require substantial time.

     16.    I believe that digital devices will be found during the

search of the SUBJECT RESIDENCE and/or the SUBJECT VEHICLE.          I

know from my training and experience and my review of publicly

available materials that Apple, Inc. (“Apple”), Motorola, HTC, and

Samsung, among other companies, produce devices that can be

unlocked by the user with a numerical or an alpha-numerical

password, or, for some newer versions of the devices, via

biometric sensors (such as fingerprint scanners or facial

recognition software).    Specifically, I know the following:

     a.     Several hardware and software manufacturers offer their

users the ability to unlock their devices through biometric

features in lieu of a numeric or alphanumeric passcode or

password.   These biometric features include fingerprint-

recognition, face-recognition, iris- recognition, and retina-

recognition.   Some devices offer a combination of these biometric

features and enable the users of such devices to select which

features they would like to utilize.




                                    12
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 25 of 29 Page ID #:25




     b.    If a device is equipped with a fingerprint scanner, a

user may enable the ability to unlock the device through his or

her fingerprints.    For example, Apple offers a feature on some of

its phones and laptops called “Touch ID,” which allows a user to

register up to five fingerprints that can unlock a device.          Once a

fingerprint is registered, a user can unlock the device by

pressing the relevant finger to the device’s Touch ID sensor,

which on a cell phone is found in the round button (often referred

to as the “home” button) located at the bottom center of the front

of the phone, and on a laptop is located on the right side of the

“Touch Bar” located directly above the keyboard.         Fingerprint-

recognition features are increasingly common on modern digital

devices.   For example, for Apple products, all iPhone 5S to iPhone

8 models, as well as iPads (5th generation or later), iPad Pro,

iPad Air 2, and iPad mini 3 or later, and MacBook Pro laptops with

the Touch Bar are all equipped with Touch ID.

     c.    Apple also equips its iPhone X, which was released in

fall 2017, with a facial-recognition feature that enables users to

unlock the device with their faces.       To activate the facial-

recognition feature, a user must hold the device in front of his

or her face.   The device’s camera analyzes and records data based

on the user’s facial characteristics.       The device is then

automatically unlocked if the camera detects a face with

characteristics that match those of the registered face.          No

physical contact by the user with the digital device is necessary

for the unlock, but eye contact with the camera is often essential


                                    13
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 26 of 29 Page ID #:26




to the proper functioning of these facial-recognition features;

thus, a user must have his or her eyes open during the biometric

scan (unless the user previously disabled this requirement). Other

companies produce digital devices equipped with a facial-

recognition-unlock feature, and all work in a similar manner with

different degrees of sophistication, e.g., Samsung’s Galaxy S8

(released Spring 2017) and Note8 (released Fall 2017).          Apple

calls its facial-recognition unlock feature “Face ID.”          The scan

and unlock process for Face ID is almost instantaneous, occurring

in approximately one second.

     d.    While not as prolific on digital devices as fingerprint

and facial-recognition features, both iris and retina-scanning

features exist for securing devices/data.       The human iris, like a

fingerprint, contains complex patterns that are unique and stable.

Iris-recognition technology uses mathematical pattern-recognition

techniques to map the iris using infrared light.         Similarly,

retina scanning casts infrared light into a person’s eye to map

the unique variations of a person’s retinal blood vessels.          A user

can register one or both eyes to be used to unlock a device with

these features.   To activate the feature, the user holds the

device in front of his or her face while the device directs an

infrared light toward the user’s face and activates an infrared-

sensitive camera to record data from the person’s eyes.          The

device is then unlocked if the camera detects the registered eye.

     17.   In my training and experience, users of electronic

devices often enable the aforementioned biometric features because


                                    14
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 27 of 29 Page ID #:27




they are considered a more convenient way to unlock a device than

entering a numeric or alphanumeric passcode or password.

Moreover, in some instances, biometric features are considered a

more secure way to protect a device’s contents.

     18.   I also know from my training and experience, as well as

from information found in publicly available materials including

those published by device manufacturers, that biometric features

will not unlock a device in some circumstances even if such

features have been enabled.     This can occur when a device has been

restarted or inactive, or has not been unlocked for a certain

period of time.   For example, with Apple’s biometric unlock

features, these circumstances include when: (a) more than 48 hours

has passed since the last time the device was unlocked; (b) the

device has not been unlocked via Touch ID or Face ID in 8 hours

and the passcode or password has not been entered in the last 6

days; (c) the device has been turned off or restarted; (d) the

device has received a remote lock command; (e) 5 unsuccessful

attempts to unlock the device via Touch ID or Face ID are made; or

(f) the user has activated “SOS” mode by rapidly clicking the

right side button 5 times or pressing and holding both the side

button and either volume button.      Biometric features from other

brands carry similar restrictions.       Thus, in the event law

enforcement personnel encounter a locked device equipped with

biometric features, the opportunity to unlock the device through a

biometric feature may exist for only a short time.




                                    15
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 28 of 29 Page ID #:28




     19.   For these reasons, if while executing the warrants, law

enforcement personnel discover that a digital device that falls

within the scope of the requested warrants must be unlocked using

one of the aforementioned biometric features, the warrants I am

applying for would permit law enforcement personnel to: (1) compel

the use of the WILSON’s thumb- and/or fingerprints on seized

digital devices; and (2) hold the seized digital devices in front

of WILSON’s face with his eyes open to activate the facial-, iris-

, and/or retina-recognition feature.       With respect to fingerprint

sensor-enabled devices, although I do not know which of the

fingers are authorized to access any given device, I know based on

my training and experience that it is common for people to use one

of their thumbs or index fingers for fingerprint sensors; and, in

any event, all that would result from successive failed attempts

is the requirement to use the authorized passcode or password.

     20.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this data

by other means.

//

//

//

//

//

//




                                    16
Case 2:18-mj-02722-DUTY Document 1 Filed 10/15/18 Page 29 of 29 Page ID #:29




                            VII. CONCLUSION
     21.    For all of the reasons described above, there is

probable cause to believe that WILSON has committed a violation of

18 U.S.C. § 371: Conspiracy, 18 U.S.C. § 875(d): Transmitting

Threatening Communications with Intent to Extort, 18 U.S.C.

§ 1951(a): Extortion Affecting Interstate Commerce, and 18 U.S.C.

§ 1952(a)(3): Use of an Interstate Facility to Facilitate Unlawful

Activity.    Additionally, there is probable cause to believe the

items listed in Attachment B are evidence, fruits, and

instrumentalities of the offenses described in Attachment B, and

will be found in a search of the SUBJECT RESIDENCE described in

Attachment A-1 and the SUBJECT VEHICLE described in Attachment A-

2.




                                         James Rubstello,
                                         Special Agent, USACIDC

Subscribed to and sworn before me
this ____ day of October, 2018.



ROZELLA A. OLIVER
UNITED STATES MAGISTRATE JUDGE




                                    17
